Citation Nr: 0010258	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post right knee medial meniscectomy, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

	Appellant represented by:   Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1979.  

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an increased 
rating for right knee disability for further development to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, while deciding other issues that had 
been on appeal.  In September 1997, the Board remanded the 
issue of an increased rating for knee disability to the RO 
for further development of the clinical evidence, especially 
in light of the decision in DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

Service connection was initially established in April 1980 
for residuals of a right knee medial meniscectomy with slight 
lateral instability, evaluated at that time as 10 percent 
disabling.  Various disability evaluations have been assigned 
subsequently as set forth in the text below.  Most recently, 
by rating decision in February 1999, the RO assigned separate 
10 percent disability ratings for right knee medial 
meniscectomy and arthritis of the right knee, each, effective 
July 1, 1997, replacing the 20 percent rating which had been 
in effect for status post right knee medial meniscectomy from 
April 1, 1995.  This appeal continues with the veteran's 
disagreement consistently being that his right knee 
disability is more severe than rated.  

Also, the Board's Remand in 1996 noted that the veteran had 
made a claim for a total disability rating due to 
unemployability which had not been adjudicated.  In a March 
1997 rating the RO denied the total rating.  The veteran was 
notified and did not appeal.  Furthermore, the Board observed 
that in a November 1996 statement in support of the claim the 
veteran made comments which might be interpreted as a claim 
for service connection for disabilities residual to a closed 
head injury.  That matter was referred to the RO for further 
clarification.  In March 1999, the RO wrote to the veteran 
requesting that, if his November 1996 statement was a claim 
for the condition, the veteran provide medical evidence 
outlining the complaints, the treatment he received for the 
complaints, and the medical diagnosis provided.  No response 
has been received from the veteran regarding the matter.  


FINDINGS OF FACT

1. All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained.  

2. The residuals of right knee medial meniscectomy with 
arthritis are manifested by well healed surgical scars, 
subjective complaints of constant pain in the knee, with only 
slight limitation of range of motion, some fatigability, but 
no incoordination, and stable ligaments.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for status post right knee medial meniscectomy have 
not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, and Diagnostic Code 5257 (1999).  

2.  The criteria for a disability rating greater than 10 
percent for arthritis of the right knee have not been met or 
approximated. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, and Diagnostic Code 5003 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for increased 
disability evaluations within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran's claims of possible 
deterioration with respect to the condition of his right knee 
is at least plausible. Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts pertinent to the issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law. 38 U.S.C.A. § 5107(a).

The service medical records reflect that the veteran was 
struck on the left side by an automobile in March 1979 
resulting in bilateral knee pain.  He had pain in his right 
knee on weight bearing.  The diagnosis was pain in the medial 
joint line of the right knee.  He was evacuated stateside for 
further treatment and examination by an orthopedic surgeon.  
On physical examination by the orthopedist, the veteran had 
right knee pain at the lateral joint line with a positive 
history of pain on attempted McMurray's testing, but without 
snapping or popping.  An arthrogram of the right knee was 
normal.  In July 1979 he underwent a right medial 
meniscectomy.  

On VA examination in March 1980, the veteran complained of 
bilateral pain and stiffness and of an inability to run or 
apply much weight to his legs.  The pertinent diagnosis was 
postoperative residuals medial meniscectomy right knee with 
slight lateral instability.  

By a rating decision in April 1980, the RO granted service 
connection for postoperative residuals, medial meniscectomy, 
right knee with slight lateral instability, assigning a 10 
percent disability rating, effective December 19, 1979.  

In a January 1984 rating decision, the RO reduced the rating 
for right knee disability from 10 percent to noncompensably 
disabling from April 1, 1984.  

Following VA examination in November 1988 showing minimal 
degenerative joint changes in the right knee, full range of 
extension less 5 degrees, and full range of flexion less 10 
degrees, by rating decision in December 1988 the RO increased 
the rating for right knee disability from noncompensably 
disabling to 10 percent disabling.  

On VA examination in February 1990, range of motion of the 
right knee was from 0 to 90 degrees with positive McMurray's 
test producing pain in the lateral joint line on internal 
rotation.  A stress test was significantly positive.  By 
rating decision in March 1990, the RO assigned a 20 percent 
rating for right knee disability, based on a moderate degree 
of right knee disability being manifested.  

When the veteran was examined by VA in July 1992, he 
complained of persistent knee pain.  There was no swelling or 
effusion, instability or abnormal mobility of the right knee.  
Minimal crepitation was demonstrated.  Range of motion of the 
right knee was from 0 to 140 degrees, with no extension.  The 
veteran reported that he was unable to run.  He was able to 
squat with the right knee normally.  He wore an elastic 
support on the right knee.  He walked with a slight limp and 
used a cane for support. 

By rating decision in July 1992, the RO proposed to reduce 
the rating for right knee disability from 20 percent to 10 
percent, in the absence of objective evidence of limitation 
of motion or instability of the right knee.  

During a hearing before a Hearing Officer at the RO in 
October 1992, the veteran testified that he wore an elastic 
bandage on his right knee; that his knee locked on him at 
least once a day or once every two days; and that he had 
soreness in the knee all the time.  The veteran further 
testified that he had popping, grinding, crepitus, and 
fatigability in his knees which adversely affected his 
ability to walk.  He did not have to use a cane, except to 
keep weight off the left knee.  During the past year he had 
been gainfully employed four times, and four times he had to 
leave the positions because of missing days from work because 
he was unable to stand on the job.  He testified that his 
work had included being a machine operator and training for 
computer work. 

Following the hearing, the veteran was requested to report 
for another VA examination.  When information was received 
from the VA Medical Center that he had failed to report, the 
Hearing Officer, in a March 1993 decision, concluded that the 
proposed reduction for right knee disability from 20 percent 
to 10 percent was proper.  This action was implemented by an 
April 1993 rating decision.  

VA outpatient records for this time frame are reflected by a 
June 1993 physician's opinion that the veteran's knees were 
worsening with time and progressive degenerative arthritis.  
An August 1993 report noted that X-rays showed progressive 
degenerative arthritis of both knees with the comment that 
the veteran's knees would worsen over time and would require 
further surgery.  

By rating decision in September 1993, the RO confirmed the 10 
percent rating for right knee disability.  

In December 1993, the veteran filed a substantive appeal 
arguing he was entitled to higher disability benefits for 
knee disability and noting that he was scheduled for further 
surgery on his right knee.  

VA hospital records revealed that the post operative 
diagnosis by VA in December 1993 was Grade II chondral 
changes of patellofemoral joint, Grade II medial femoral 
condyle chondral changes, Grade IV lateral femoral condyle 
chondral changes, Grade III lateral tibial chondral changes, 
and degenerative tear of the posterior part of the lateral 
meniscus.  

On evaluation by VA in January 1994, the veteran complained 
of locking of the right knee.  The knee was described as 
being stable on physical examination.  Range of motion was 
from 0 to 110 degrees and the wounds were well healed.  The 
right knee was termed OK, needing more time and quadriceps 
strengthening to assess the results of the surgery.  

By rating decision in March 1994, the RO awarded a temporary 
total rating based on convalescence following surgery in 
December 1993, with a 20 percent schedular rating assigned 
effective April 1, 1994.  

In April 1994, George Chamberlin, M.D., examined the veteran 
for VA.  He  reported that stability of the right knee was 
fairly good and that marked decrease in range of motion was 
shown more on the left than the right.  Notably, the 
veteran's right knee locked on examination with the knee 
almost completely extended.  The pertinent impression was 
severe degenerative arthritis of the right knee.  

In June 1994, the veteran's disabilities of degenerative 
arthritis of the knees and major depression were considered 
by the Social Security Administration (SSA) regarding his 
clam for disability benefits.  The veteran was denied the 
benefits based on the medical evidence of record then.  There 
is no objective evidence in the record that the veteran has 
subsequently been awarded disability benefits by SSA.  

By rating decision in July 1994, the RO confirmed the 20 
percent rating for right knee disability.  

Representative of VA outpatient treatment reports for the 
period is a December 1994 entry reflecting that the veteran 
was experiencing problems with swelling, poor range of motion 
and constant pain in the right knee resulting from 
degenerative joint disease.  

In January 1995, the veteran underwent right knee 
arthroscopic debridement by VA.  There was a diagnosis of 
degenerative joint disease.  During the hospitalization, he 
developed septic arthritis which resolved with treatment 
prior to hospital discharge.  

In February 1995, the RO assigned a total disability rating 
based on immobilization of the right knee following surgery 
from December 27, 1994, to April 1, 1995.  

On VA examination in April 1995, it was reported that the 
veteran had been followed by a VA orthopedic surgery service; 
that he developed right knee effusion which persisted with 
pain and difficulty walking; that in January 1995 he 
underwent an arthrocentesis of the right knee; and that he 
developed septic arthritis which was treated with intravenous 
antibiotic.  It was further noted that he had required 
another arthroscopy which revealed rupture of his anterior 
cruciate ligament; that he remained on antibiotics through 
March 1995; and that he reported marked pain after walking 
100 feet.  Stair ascending and descending were difficult for 
him.  On physical examination, a mild right superomedial knee 
effusion was present.  Right knee scars were well healed.  
The veteran had good lateral stability testing.  He had a 
positive anterior drawer sign and a negative McMurray's test.  
He complained of a lot of pain during the range of motion 
examination, and crepitus was noted.  There was no sign of 
varus or valgus weakness, infection, inflammation, mass or 
muscle atrophy of the knees.  There was 5 degrees of 
hyperextension of the right knee.  Right knee flexion was 55 
degrees.  A loud pop occurred on hyperextension of the right 
knee with the veteran reporting a lot of pain at that time.  
X-rays from January 1995 were compared to a series completed 
in May 1994, reflecting no significant change.  The diagnoses 
were status post bilateral medial meniscus tears, status post 
degenerative tear of the posterior part of the right lateral 
meniscus, status post rupture of the right anterior cruciate 
ligament, and bilateral degenerative joint disease of the 
knees.  

In November 1996, Norman O. Amos, M.D., reported that he 
described the pain scale of 1 to 10 to the veteran, with 1 
being absolutely no pain and 10 being the most severe pain 
that one can imagine.  The veteran described his right knee 
pain, as never going below 5, staying around 8 or 9, and 
occasionally going as high as 10.  The physician reported 
that the veteran stated that he took marijuana to control his 
symptoms and that this fact was known both to VA clinicians 
and the Social Security Administration.  Examination of the 
right knee showed a 2+ effusion or fluid in the knee joint.  
The range of motion on the right was from 29 degrees to 118 
degrees.  The veteran stated that his right knee continued to 
worsen and that he had recently had fluid aspirated from the 
knee.  The knee showed no significant ligament laxity of the 
medial and collateral ligaments or the cruciates.  The 
examiner noted that there could be a slight increased 
anterior drawer sign on the right.  Patellar pressure was 
painful.  Trying to displace the patella laterally was 
painful reflecting a bilateral positive apprehension test.  
With the veteran seated, extension and flexion produced 
palpable crepitation posterior to the patella, bilaterally.  
There was also some synovial popping on the right with 
flexion and extension.  On the right, there was evidence of a 
well-healed, supple, lateral arthrotomy scar, and also 
indications of small arthroscopy scars.  Both trochanteric 
areas were tender.  The diagnosis for the right knee was 
signs of effusion compatible with chondral changes.  X-rays 
were interpreted as reflecting no abnormalities of the right 
knee.  A new functional evaluation of the veteran was 
recommended by the physician.  

The report of a psychological evaluation in November 1996 
reflects that the veteran reported continued pain in his 
extremities.  There appeared to be some psychosomatic 
dynamics present in terms of his general functioning.  There 
did not appear to be any signs of malingering or purposeful 
exaggeration of symptoms.  

By rating decision in February 1997, the RO assigned a 20 
percent schedular rating for status post right medial 
meniscectomy with debridement of degenerative tear of the 
lateral meniscus, effective in April 1995.  

When the veteran was examined by VA in April 1998, his 
complaints were of severe pain, weakness, stiffness, and 
fatigability, but no swelling, heat, redness, instability, 
drainage or locking.  Although he reported severe pain, he 
did not take any pain medication, nor was he under any non-
steroidal anti-inflammatory agents at the time of the 
examination.  Regarding flare-ups of joint disease, the 
veteran stated that when he stepped improperly while walking 
he developed pain which lasted anywhere from a few hours to 
two days.  Precipitating and alleviating factors were 
reported to be tingling, and damp wet days bothered him more 
than others.  Additional limitation of motion or functional 
impairment during the flare-ups was described as being that 
when his knee swelled he was unable to flex the knee as much 
as when he is not having a flare-up.  He used a cane to 
balance himself.  There had been no episodes of dislocations 
or subluxation.  There was no inflammatory arthritis, but the 
examiner was sure that there was traumatic arthritis. 

The examiner reported that range of motion of the right knee 
was from 0 to 120 degrees.  At approximately 110 degrees, the 
veteran started to experience pain.  The veteran reported 
that during flare-ups his range of motion was decreased by 10 
degrees.  There was about 10 millimeters of movement of the 
right anterior cruciate ligament, which was abnormal.  The 
McMurray's test was negative.  On examination, there was no 
edema, effusion, instability, or weakness, although the 
veteran had some tenderness of the joint margins of the 
patella.  There was no redness, heat, abnormal movements or 
guarding noted on examination.  Regarding evidence of 
abnormal weight bearing, the shoe wear pattern was normal and 
no calluses were noted.  No ankylosis was present.  No 
shortening of the leg was demonstrated.  No inflammatory 
arthritis was noted.  

The examiner commented that the veteran stated that during 
flare-ups there was further reduction in the range of motion; 
that the veteran exhibited some weakened movement, 
particularly of the right knee and excess fatigability, but 
no incoordination.  In assessing and reviewing the chart, it 
seemed that the veteran had had a number of procedures done 
on the knee; and that the range of motion of the right knee 
was 5 degrees to 110 degrees, which indicated some loss of 
both extension and flexion.  The examiner reported that it 
was difficult to ascertain the degree of disability, and the 
degree of pain that the veteran had that precluded him from 
engaging in working gainfully.  It was apparent that the 
number of operations performed on both knees seemed to have 
aggravated the veteran's knee problems, it was likely that he 
had traumatic arthritis, which was worse than when the same 
examiner examined the veteran in 1993.  Furthermore the pain 
that the veteran experienced could limit his functional 
ability, particularly during flare-ups.  While the veteran 
did not exhibit significant weakened movement, he had 
tenderness of the right knee upon attempting to extend the 
knee past five degrees.  X-rays demonstrated bilateral 
arthritic changes which appeared more prominently laterally 
on the right articular surface.  The changes in the right 
knee were described as progressive since the study of October 
1996.  

In a June 1998 letter the veteran's spouse expressed an 
opinion that his disability was not demonstrated in the 
discomfort that he portrayed.  In the year that she had known 
him, he only wore his knee brace once, when he went for an 
interview at the Social Security office to reapply for 
benefits.  She had spent a great deal of leisure time with 
her husband who was a very active man.  She had seen him 
spend the day walking up and down riverbanks, wading in 
water, and crawling across fallen trees, etc., and had never 
seen him have a problem with his knees.  When he returned 
from his recent VA examination, he laughingly stated that 
during the examination he had his heel caught in the break of 
the examining table so that the doctor could not fully extend 
his leg.  Reportedly, the veteran did not try to correct the 
situation or inform the examiner as to what the real problem 
was.  In closing, the spouse reported that she had seen the 
veteran engage in full activity for 12-14 hours a day with 
minimal complaint of leg pain or any effort to decrease his 
activity. 

In November 1998, the veteran forwarded a copy of a letter 
purportedly written to him by his spouse in July 1998 
reflecting her regrets for doing anything that might hurt 
him, asking for his forgiveness, and expressing her continued 
love for him.  The veteran noted that this letter was written 
a month after she had sent the letter to VA that was damaging 
and untrue.  He noted that they were getting divorced, and 
that she was very vindictive and willing to do or say 
anything to hurt him.  


Analysis

The Board notes that the complaints exhibited by the veteran 
regarding his right knee disability are similar to those 
addressed unctional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that Diagnostic Code 
5201 does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed these 
considerations.  The Court also held that the examiner should 
be asked to determine whether the left shoulder joint 
exhibited weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any weakened movement, excess fatigability or incoordination.

Inasmuch as neither the October 1996 VA examination report 
nor a November 1996 examination report by the veteran's 
private physician, Norman O. Amos, M.D., specifically 
addressed these concerns, a new examination was deemed 
necessary prompting the 1997 Remand.  

Also, the Board noted in the Remand that the veteran's 
service-connected right knee disability was rated as 20 
disabling under Code 5257, and that the VA General Counsel 
had issued a precedent opinion in July 1997 wherein it was 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257 VAOPGCPREC 23-97 (Jul. 1, 1997).  This was 
further indicated because the veteran had had various 
diagnoses of degenerative joint disease, possible septic 
arthritis and instability of the right knee.  The RO was 
requested to consider the application of the General Counsel 
opinion upon remand, and consider Bernard v. Brown, 4 
Vet.App. 384 (1993).  Further, since the veteran's appeal was 
pending at the time the opinion was released, he was entitled 
to have the General Counsel opinion applied if doing so 
provided him with a higher rating. See Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

By rating decision in February 1999, the RO assigned separate 
10 percent disability ratings for right knee medial 
meniscectomy and arthritis of the right knee, effective July 
1, 1997, replacing the 20 percent rating which had been in 
effect for right knee medial meniscectomy since April 1, 
1995.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings. Francisco, 7 
Vet.App. at 58.

Where there is a question as to which of two evaluations 
shall be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the disabilities at issue, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant a more 
thorough exposition of remote clinical histories and findings 
pertaining to the disabilities at issue. Francisco v. Brown, 
7 Vet.App. at 58.

Diagnostic Code 5257 provides ratings for knee impairment, 
other than ankylosis, based upon the severity of symptoms of 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assignable when the symptoms are slight, a 20 
percent rating is assignable when the symptoms are moderate, 
and a 30 percent rating is assignable when the symptoms are 
severe. 38 C.F.R. § 4.71a, and Diagnostic Code 5257.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § Part 4, Code 5003.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees. 38 C.F.R. Part 4, Code 
5260.  Limitation of extension of either leg to 10 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees. 38 C.F.R. 
Part 4, Code 5261.  

On recent VA examinations the veteran complained of constant 
pain involving his right knee.  He informed Dr. Amos in 
November 1996 that the pain level was predominantly 8 or 9 on 
a scale of 10.  This is an extremely high level of pain, 
especially if the veteran is capable of enduring it when he 
does the various activities described by his spouse in 1999.  
Examination of the right knee by Dr. Amos showed a 2+ 
effusion or fluid in the knee joint.  The range of motion on 
the right was reported as being from 29 degrees to 118 
degrees.  The veteran stated that his right knee continued to 
worsen and that he had recently had fluid aspirated from the 
knee.  The knee showed no significant ligament laxity of the 
medial, collateral or cruciate ligaments.  However, the 
private physician noted that there could be a slight 
increased anterior drawer sign on the right.  Patellar 
pressure was painful as was attempting to displace the 
patella laterally.  Crepitation and some synovial popping on 
the right with flexion and extension were reported.  Scars on 
the knee were well-healed and supple.  Knee tenderness was 
appreciated.  Interestingly, x-rays were interpreted as 
reflecting no abnormalities of the right knee.  A new 
functional evaluation of the veteran was recommended by the 
private physician.  This was accomplished pursuant to the 
1997 Remand on examination by VA in April 1998.   

As commented by examiners, the number of surgeries he has had 
may have played a role in the current level of knee 
disability experienced by the veteran, but he has apparently 
made rather good recovery from the most recent of these 
operations.  On the most recent medical examination in 1998, 
the veteran's complaints were of severe pain, weakness, 
stiffness, and fatigability, but no swelling, heat, redness, 
instability, drainage or locking was reported.  This is 
indicative that the most recent surgery alleviated the 
locking problem previously experienced by the veteran which 
was demonstrated on at least one physical examination.  
Although the veteran described severe pain during the 1998 
examination, it was noted that he did not take any pain 
medication and he was not receiving any non-steroidal or 
anti-inflammatory agents then.  On physical examination, 
there was no edema, effusion, instability, or weakness 
demonstrated, although the veteran had some tenderness of the 
joint margins of the patella.  There was no redness, heat, 
abnormal movements or guarding noted on examination.  There 
was no evidence of abnormal weight bearing.  No ankylosis was 
present.  Objective evidence both private and VA reflects 
that there is some mild crepitus involving the right knee.  
There is also periodically tenderness on palpation of the 
knee.  However, regarding limitation of motion of the knee, 
the findings on the most recent VA examination with range of 
motion reported as both 0 to 120 degrees and 5 degrees to 110 
degrees is not sufficient to warrant a compensable rating 
under Codes 5260 and 5261 for decrease in flexion or 
extension.  The RO properly assigned a 10 percent rating for 
arthritis under Diagnostic Code 5003 in the presence of 
noncompensable limitation of motion of the right knee joint.  

Further, the current manifestations of the veteran's right 
knee disability have not been shown to result in more than 
slight impairment of the right knee.  Even considering the 
effect of pain and increase in symptoms on flare-ups, an 
increased rating to 20 percent under Diagnostic Code 5257 
which requires moderate impairment of the knee would not be 
in order in light of the numerous favorable findings on the 
1998 VA examination regarding the current status of the knee 
as described above.  Under the circumstances, favorable 
action in connection with the veteran's claim for an 
increased rating for his right knee disability would not be 
warranted because no more than slight disability is 
demonstrated.  

The Board notes that § 4.45 when evaluating 
orthopedic disabilities.  As noted previously, when the 
veteran was examined by VA in April 1998, he complained of 
pain on the extremes of motion of the knee which is 
considered to be a slight functional impairment.  However, 
the 1998 VA examination did not reflect any indication of 
functional loss due to weakness, or incoordination.  Any 
functional loss shown from fatigability is not considered 
significant and is basically inconsistent with the numerous 
favorable objective findings on the most recent VA 
examination.  Accordingly, an evaluation in excess of 10 
percent for the veteran's right knee functional impairment 
would not be warranted.  

As the Board has found that the disability ratings currently 
in effect are appropriate and should not be increased at this 
time, the appeal must be denied. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.71a, and Diagnostic Codes 5257 and 5003. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.

In reaching its decision, the Board has further considered 
the complete history of the disabilities in question as well 
as current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran. 
38 C.F.R. §§ 4.1, 4.2 (1999).  The functional effect of the 
objectively confirmed pain and fatigability in the affected 
joint has been taken into consideration. 38 C.F.R. §§ 4.40, 
4.45.  The evidence with regard to these matters or any other 
is not, in the judgment of the Board, so evenly balanced as 
to raise doubt as to any material issue. 38 U.S.C.A. § 
5107(b).  



ORDER

Entitlement to an increased disability evaluation for status 
post right knee medial meniscectomy is denied.  

Entitlement to an increased disability evaluation for 
arthritis of the right knee is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


